ORDER
Watson, Senior Judge:
Upon reading and considering the unopposed motion of the defendant for a remand to the United States Department of Labor (“Labor”) and a stay of proceedings in this case, it is hereby
Ordered that the defendant’s motion for a remand and a stay of proceedings, including the filing of the administrative record and the answer to plaintiffs’ complaint (except the filing of a joint stipulation and protective order (“JPO”)), is granted, and it is further
Ordered that:
(1) the proceedings in this case, includingthe filing of the administrative record and answer are stayed, except for the filing of a JPO;
•- (2) Within 20 days of the Court’s grant of this motion, the parties will file with the Court a joint stipulation and protective order (“JPO”).
(3) Pursuant to the JPO, upon remand, plaintiffs will have access to the confidential, and other, data obtained by Labor.
(4) After reviewing this information, plaintiffs will have 20 days to submit to Labor any written comments and other documentary evidence for Labor’s consideration.
(5) Within 20 days, Labor will provide plaintiffs with any additional information it has obtained as a result of its further investigation.
(6) Upon Labor’s providing plaintiffs with additional information, plaintiffs will have 20 days to submit additional information and comments, if any, for Labor’s consideration.
(7) Upon plaintiffs’ filing of such additional comments and information, Labor will have 20 days within which to further investigate and to provide plaintiffs with further information obtained, if any.
*2(8) Upon Labor’s providing any such information, plaintiffs will have 20 days to submit final commentary and information, if any.
(9) Within forty days after the plaintiffs file final comments, Labor will file its remand determination upon remand together with the administrative record.
(10) Within 20 days after Labor files its remand determination and the administrative record, plaintiffs will indicate to the Court if they are dissatisfied with the remand determination.
(11) Within 15 days of plaintiffs’ indication that they are dissatisfied with such determination, defendant will file the answer.
(12) Within 10 days after the filing of the answer, the parties will file a briefing schedule.